    Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 1 of 20 PageID #:430



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

DNIGMA HOWARD,                              )
                                            )       19 CV 1281
                             Plaintiff,     )
                                            )       Judge John F. Kness
        vs.                                 )
                                            )
CITY OF CHICAGO,                            )
JOHNNIE PIERRE,                             )
SHERRY TRIPP,                               )
                                            )
                             Defendants.    )       JURY TRIAL DEMANDED

                              THIRD AMENDED COMPLAINT

        Dnigma Howard, by and through her attorneys, Andrew M. Stroth, Carlton Odim, and

Amanda S. Yarusso of Action Injury Law Group LLC, and Antonio Romanucci of Romanucci &

Blandin, complains of Defendants, City of Chicago, Johnnie Pierre, and Sherry Tripp, as follows:

                                          Introduction

        1. This is a civil rights action, brought on behalf of Dnigma Howard, who, when she

was a minor and while in attendance at a Chicago public school, was, without justification,

physically abused and traumatized by two Chicago police officers.

        2. On January 29, 2019, Dnigma Howard, a 16-year-old (at the time) Black female

student, was punched, tasered, stepped on, struck and otherwise beaten by Defendants Pierre and

Tripp, Chicago police officers, who were inappropriately and without proper recruitment,

training, direction, or supervision, assigned to police minors at Marshall High School in Chicago,

Illinois.

        3. Dnigma Howard was also charged with misdemeanor and felony crimes as a result of

Defendant-Officers Pierre and Tripp’s interaction with her; these charges were subsequently

                                                1
    Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 2 of 20 PageID #:431



dismissed.

        4. The City of Chicago (City), through the Chicago Police Department (CPD), and the

Chicago Board of Education (Board), through Chicago Public Schools (CPS), have been

assigning Chicago police officers and other security officers (School Resources Officers or

SROs) at Chicago Public Schools for decades without a legal agreement between the two

agencies, and without following already existing, standard best practices for law enforcement

personnel in school.

        5. The City and Board’s lack of directives, oversight, and standards pertaining to

Chicago police officers in its schools has resulted in the violation of students’ civil rights and

unnecessarily involved students in the criminal justice system.

        6. The Defendant-Officers’ use of force, arrest and criminal charging of Dnigma Howard

was a direct result of the City and Board’s failure to implement best practices for police and

security officers in schools, practices that should be designed to ensure the safety of Chicago’s

children in a manner that avoids criminalizing juvenile behavior and violating their civil rights,

and in a manner that ensures children, especially those with disabilities, receive a free appropriate

public education as required by law.

                                       Jurisdiction and Venue

        7. The Jurisdiction of the court is invoked pursuant to the Civil Rights Act, 42 U.S.C.

§ 1983 et seq.; the Judicial Code, §§ 1331 and 1343(a); and the Constitution of the United States.

Venue is proper in this District under 28 U.S.C. § 1391(b). The parties reside, or, at the time the

events took place, resided in this judicial district, and the events giving rise to Plaintiff's claims

also occurred in this judicial district.



                                                   2
    Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 3 of 20 PageID #:432



                     Parties and Other Involved Individuals and Entities

       8. Dnigma Howard is a young Black woman and resides with her father Laurentio

Howard, in Chicago, Illinois.

       9. At the time of the occurrence, as alleged in this Complaint, Dnigma Howard was

sixteen years old.

       10. During the 2018-2019 school year, including on January 29, 2019, Dnigma Howard

attended Marshall High School, in Chicago, Illinois.

       11. Marshall High School is part of the Chicago Public School system administered by

the Chicago Board of Education. Marshall High School staff are employees and agents of

Chicago Public Schools and the Chicago Board of Education.

       12. Jammie T. Poole Jr. was the principal of Marshall High School and Othiniel Mahone

was the assistant principal of Marshall High School at all relevant time periods for this

complaint.

       13. Poole and Mahone were, at all times relevant to the allegations made in this

complaint, employed by Chicago Board of Education, acting within the scope of their

employment with the Board.

       14. Defendants Johnnie Pierre and Sherry Tripp were Chicago police officers assigned to

Marshall High School.

       15. Defendants Pierre and Tripp were, at all times relevant to the allegations made in this

complaint, duly appointed police officers employed by the City of Chicago, Illinois, acting

within the scope of their employment with the City of Chicago and under color of state law.

They are sued in their individual capacities.

       16. Defendant City of Chicago is a municipality, duly incorporated under the laws of the

                                                 3
    Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 4 of 20 PageID #:433



State of Illinois, and is the employer and principal of Defendants Pierre and Tripp. The City is

responsible for the policies, practices and customs related to its maintenance of a police force.

          17. Chicago Board of Education is a publicly funded agency (receiving city, state and

federal funds), duly incorporated under the laws of the State of Illinois and is responsible for the

governance, organizational and financial oversight of Chicago Public Schools (CPS), the third

largest school district in the United States of America.

                                                Facts

          18. On January 29, 2019, Dnigma Howard was attending school at Marshall High School

in Chicago, Illinois.

          19. During the morning of January 29, 2019, Dnigma Howard was directed to leave

school because of a student conduct issue, specifically having her cell phone out in class.

          20. The assistant principal, Othiniel Mahone, contacted Laurentio Howard to tell him to

come pick up Dnigma Howard after she had completed her final exams.

          21. A school security officer then began to attempt to escort Dnigma Howard out of the

school.

          22. Dnigma Howard asked to speak to the assistant principal regarding completing her

final exams before leaving.

          23. The security officer insisted Dnigma Howard leave.

          24. Dnigma Howard was not allowed to speak to the assistant principal.

          25. At no time after Dnigma Howard was told to leave by Marshall High staff and prior

to the Defendant-Officers initiating contact with Dnigma Howard, did Poole, Mahone, a social

worker or other qualified school staff come speak to Dnigma Howard in person.

          26. The security officer called Laurentio Howard and insisted that he come immediately

                                                  4
    Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 5 of 20 PageID #:434



to pick up Dnigma Howard.

       27. Laurentio Howard proceeded to Marshall High School.

       28. At no time after Dnigma Howard was told to leave by Marshall High staff and prior

to the Defendant-Officers initiating contact with Dnigma Howard, did Defendants Poole or

Mahone come speak to Laurentio Howard in person.

       29. The security officer maintained a physical presence, following Dnigma Howard, but

did not use any physical force with Dnigma Howard

       30. Defendant-Officers Pierre and Tripp then approached Dnigma Howard and began to

attempt to force her to leave the school.

       31. Laurentio Howard was present when Defendant-Officers Pierre and Tripp began

escorting Dnigma Howard and for the events that followed.

       32. Marshall High staff, including security officers, were present when Defendant-

Officers Pierre and Tripp began escorting Dnigma Howard and for the events that followed.

       33. Defendant-Officers Pierre and Tripp stood on either side of Dnigma Howard,

surrounding her, near one of the stairways in the school.

       34. After hugging a friend goodbye, Dnigma Howard turned around and took

approximately two steps away from the staircase.

       35. At that moment, without any cause or provocation, Defendant-Officer Pierre, an

approximately two-hundred-pound adult male, violently tackled Dnigma Howard, a one-

hundred-twenty-pound girl, and pulled her toward the staircase.

       36. As a result of being violently tackled by Defendant-Officer Pierre, Dnigma Howard

was knocked off her feet toward the top stair of a descending flight of stairs.

       37. Prior to Defendant-Officer Pierre violently tackling Dnigma Howard, Dnigma

                                                 5
       Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 6 of 20 PageID #:435



Howard did not make any contact with the Defendant-Officers.

          38. Prior to Defendant-Officer Pierre violently tackling Dnigma Howard, Dnigma

Howard did not attempt to make any contact with the Defendant-Officers.

          39. Prior to Defendant-Officer Pierre violently tackling Dnigma Howard, Dnigma

Howard did not threaten to make any contact with the Defendant-Officers.

          40. Prior to Defendant-Officer Pierre violently tackling Dnigma Howard, Dnigma

Howard did not take a swing at either of the Defendant-Officers.

          41. As a result of Defendant-Officer Pierre violently tackling Dnigma Howard, Dnigma

Howard fell down the stairs.

          42. While Dnigma Howard was on the stairs, Defendant-Officers Tripp and Pierre

escalated the use of force on Dnigma Howard.

          43. Defendant-Officer Pierre dragged Dnigma Howard down the stairs by Dnigma

Howard’s limbs while Defendant Officer Tripp was holding onto and laying on top of Dnigma

Howard’s torso.

          44. After reaching the bottom of the stairs, the Defendant-Officers continued to use force

on Dnigma Howard.

          45. After reaching the bottom of the stairs, Defendant-Officer Pierre stomped on and

stood on Dnigma Howard’s torso while simultaneously pulling on Dnigma Howard’s arm and

leg.

          46. At the same time that Defendant-Officer Pierre was stepping on Dnigma Howard,

Defendant-Officer Tripp forcefully pressed her arm into Dnigma Howard’s neck.

          47. At the same time that Defendant-Officer Pierre was stepping on Dnigma Howard,

Defendant-Officer Tripp repeatedly punched Dnigma Howard in or about Dnigma Howard’s

                                                   6
    Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 7 of 20 PageID #:436



face, neck and chest.

       48. After inflicting this use of force on Dnigma Howard, Defendant-Officer Pierre then

proceeded to deploy his taser on Dnigma Howard.

       49. During the Defendant-Officers’ use of force, Dnigma Howard was prone on the

ground and was surrounded by the officers and other adults including Marshall High staff and

Dnigma Howard’s father Laurentio Howard.

       50. During the Defendant-Officers’ use of force, Laurentio Howard was present and

observed the incident.

       51. At no time during their contact with Dnigma Howard did the Defendant-Officers

request or allow Laurentio Howard to assist or intervene in escorting his daughter, Dnigma

Howard, from school.

       52. At no time during their contact with Dnigma Howard did the Defendant-Officers

request or allow Laurentio Howard to assist or intervene in calming his daughter, Dnigma

Howard, or otherwise de-escalate the situation.

       53. The Defendant-Officers insisted that Laurentio Howard stay back from his daughter,

Dnigma Howard, while the Defendant-Officers used force on Dnigma Howard, including

punching her, deploying a taser on her, and standing/stepping on her in front of Laurentio

Howard.

       54. At no time during their contact with Dnigma Howard did the Defendant-Officers seek

assistance or involvement from any Marshall administration, staff members, or other security

officers in escorting Dnigma Howard.

       55. At no time during their contact with Dnigma Howard did the Defendant-Officers

attempt to deescalate the interaction.

                                                  7
    Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 8 of 20 PageID #:437



       56. While the Defendant-Officers were using force on Dnigma Howard, Dnigma Howard,

who suffers from asthma, was having trouble breathing.

       57. As a result of the incident and the Defendant-Officers’ use of force, Dnigma Howard

was injured and was brought to a hospital for treatment.

       58. After their arrest and use of force on Dnigma Howard, the Defendant-Officers made

deliberately false statements about the incident.

       59. The Defendant-Officers falsely claimed that Dnigma Howard took a swing at

Defendant-Officer Pierre, necessitating their use of force.

       60. The Defendant-Officers made these false statements to other officers responding to

the scene.

       61. These false statements were recorded on officers’ body cameras.

       62. The Defendant-Officers made similar false statements in the police reports, alleging

that Dnigma Howard became irate and initiated a physical altercation with the officers.

       63. The false statements in the police reports are contradicted by school surveillance

video footage.

       64. Surveillance video footage of the Marshall High School stairs shows that Defendant-

Officer Pierre violently tackled Dnigma Howard without cause or provocation.

       65. Surveillance video footage of the Marshall High School stairs shows that Dnigma

Howard did not take a swing at Defendant-Officer Pierre before he violently tackled her.

       66. Surveillance video footage of the Marshall High School stairs shows that Dnigma

Howard did not initiate a physical altercation with the officers.

       67. Surveillance video footage of the Marshall High School door/entry area shows

Defendant-Officer Pierre stepping on Dnigma Howard.

                                                    8
    Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 9 of 20 PageID #:438



       68. Surveillance video footage of the Marshall High School door/entry area shows

Defendant-Officer Pierre dragging Dnigma Howard down the stairs, by her limbs.

       69. Surveillance video footage of the Marshall High School door/entry area shows

Defendant-Officer Pierre dragging Dnigma Howard down the stairs, by her limbs, while

Defendant-Officer Tripp is on top of Dnigma Howard.

       70. Surveillance video footage of the Marshall High School door/entry area shows

Defendant-Officer Tripp pushing her arm and/or hand into Dnigma Howard’s neck.

       71. Surveillance video footage of the Marshall High School door/entry area shows

Defendant-Officer Tripp repeatedly punching Dnigma Howard in or about Dnigma Howard’s

face, neck and chest.

       72. Surveillance video footage of the Marshall High School door/entry area shows

Defendant-Officer Pierre deploying his taser on Dnigma Howard while she is prone on the

ground surrounded by two police officers, school security staff, other school staff and Dnigma

Howard’s father.

       73. Surveillance video footage from Marshall High School clearly shows that the

Defendant-Officers initiated violent contact with Dnigma Howard, escalated the situation

through their continued use of force, and falsely accused Dnigma Howard of assaulting and

battering them when she was actually defending herself from the officers’ vicious and

unwarranted attack.

       74. As a result of the incident, Dnigma Howard was charged with misdemeanor and

felony charges that were initiated by the Defendant-Officers.

       75. These charges were based on the Defendant-Officers’ false version of events

designed to justify their excessive use of force.

                                                    9
   Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 10 of 20 PageID #:439



       76. While the criminal charges were pending, Dnigma Howard was confined to her home

on an electronic monitoring device and was not allowed to attend school or enjoy other daily

activities and freedom of movement.

       77. The charges were dismissed in the interests of justice by the Cook County State’s

Attorney on February 6, 2019.

       78. As a result of the incident, Dnigma Howard had to leave Marshall High School and

her community of friends and supporters and enroll in a different CPS high school.

       79. Throughout her enrollment at Marshall High School, including on January 29, 2019,

Dnigma Howard had an Individual Education Program (IEP) based on an emotional disability.

       80. The IEP included a Behavior Intervention Plan (BIP).

       81. All school staff that interact with Dnigma Howard were to have received a copy of

the BIP for Dnigma Howard.

       82. It is the responsibility of all school staff that interact with Dnigma Howard to

implement the BIP for Dnigma Howard.

       83. The IEP/BIP for Dnigma Howard specified that Dnigma Howard has difficulty

regulating her emotions and is defensive when confronted.

       84. The IEP/BIP for Dnigma Howard noted that removal from the classroom,

engagement of police or security, and suspensions have not been successful in addressing

Dnigma Howard’s behavioral issues and emotional disability.

       85. Further, the IEP/BIP noted that removal from school and suspensions are negatively

affecting Dnigma Howard’s academic performance.

       86. The IEP/BIP specified that school staff shall use the CPS Student Code of Conduct to

address Dnigma Howard’s emotional disability and behavioral issues.

                                                10
   Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 11 of 20 PageID #:440



       87. The IEP/BIP specified planned non-restrictive interventions for instances in which

Dnigma Howard needed to be removed from a classroom setting or other instances when

situations arose requiring discipline, redirection, or behavior issues.

       88. Marshall High School staff, including Poole and Mahone, did not properly follow the

Student Code of Conduct on January 29, 2019, to address the underlying behavioral issue.

       89. Defendant-Officers Pierre and Tripp did not properly follow the Student Code of

Conduct on January 29, 2019, to address the underlying behavioral issue.

       90. Defendant-Officers Pierre and Tripp did not properly follow Dnigma Howard’s

IEP/BIP on January 29, 2019, to address the underlying behavioral issue.

       91. The Defendant-Officers unnecessarily intervened and escalated a student behavioral

issue when they approached Dnigma Howard and forcibly attempted to remove her from school.

       92. The Defendant-Officers initiated contact with Dnigma Howard in contravention of

nationally accepted best practices, Dnigma Howard’s IEP/BIP, and the CPS Student Code of

Conduct.

       93. The Defendant-Officers unreasonably and excessively seized and used force on

Dnigma Howard to address a student behavioral issue.

       94. The Defendant-Officers instigated and escalated a violent confrontation when they

violently seized Dnigma Howard without provocation and then proceeded to drag her down the

stairs, step on her chest, punch her in the face, and deploy a taser on her.

       95. The Defendant-Officers’ conduct escalated a student behavioral issue into an incident

that resulted in felony charges against Dnigma Howard

       96. As a result of the Defendants’ conduct as described above, Dnigma Howard has

suffered injuries in the form of pain and suffering, loss of freedom, and emotional trauma and

                                                  11
   Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 12 of 20 PageID #:441



distress.

                                           Count I
                      42 U.S.C. § 1983 Claim for Unconstitutional Seizure

        97. Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if they

were fully set out in this Count.

        98. The actions of Defendant Officers Pierre and Tripp, in physically approaching,

seizing, escorting and using any force on Dnigma Howard, over a student behavioral issue,

violated Dnigma Howard’s rights under the Fourth Amendment to the United States Constitution

to be secure in her person against unreasonable seizure, and caused the injuries alleged in this

complaint.

        99. The actions of the Defendant Officers, as alleged in this Complaint, were the direct

and proximate cause of the constitutional violations set forth above and of Dnigma Howard’s

injuries.

        WHEREFORE, pursuant to 42 U.S.C. §1983, Plaintiff demands compensatory and

punitive damages against Defendant-Officers Pierre and Tripp, plus the costs of this action,

attorneys’ fees, and whatever additional relief this Court deems equitable and just.

                                           Count II
                          42 U.S.C. § 1983 Claim for Excessive Force

        100.   Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if

they were fully set out in this Count.

        101.   The actions of Defendant-Officers Pierre and Tripp, in grabbing, tackling,

pushing, punching, choking, deploying a taser, stepping/standing on Dnigma Howard, and

otherwise using force on Dnigma Howard, violated Dnigma Howard’s rights under the Fourth

Amendment to the United States Constitution to be secure in her person against unreasonable

                                                 12
   Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 13 of 20 PageID #:442



seizure in the form of excessive force, and caused the injuries alleged in this Complaint.

       102.    The actions of the Defendant Officers, as alleged in this Complaint, were the

direct and proximate cause of the constitutional violations set forth above and of Dnigma

Howard’s injuries.

       WHEREFORE, pursuant to 42 U.S.C. §1983, Plaintiff demands compensatory and

punitive damages against Defendant-Officers Pierre and Tripp, plus the costs of this action,

attorneys’ fees, and whatever additional relief this Court deems equitable and just.

                                         Count III
          42 U.S.C. § 1983 Monell Policy Claim Against Defendant City of Chicago

       103.    Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if

they were fully set out in this Count.

       104.    The City of Chicago, through the Chicago Police Department (CPD), employs

police officers and security officers assigned in various schools throughout Chicago.

       105.     These police officers and security officers interact with Chicago’s children on a

daily basis in communities all over the City of Chicago.

       106.    Police officers dealing with youth on a regular basis, such as in schools, require

specialized training.

       107.    Numerous examples and guides for best practices for law enforcement presence in

schools, nationwide, are readily available.

       108.    One example of these best practices is the SECURe Local Implementation Rubric

designed by the U.S. Departments of Education and Justice in 2016.

       109.    Despite this, on January 29, 2019, the City/CPD did not have an

intergovernmental agreement with the Board/CPS that governs the recruitment, selection,


                                                13
   Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 14 of 20 PageID #:443



placement, training, roles, and responsibilities of Chicago police officers in Chicago schools.

       110.    The City and its police department lack any formal recruitment, selection, and

placement processes and standards to ensure that police officers assigned to schools are proper

candidates for these unique positions.

       111.    Furthermore, the City and CPD do not provide specific training for police officers

assigned to schools on unique aspects that are essential to their role, most importantly

alternatives to arresting students and using physical force on students.

       112.    In addition to alternatives to arrest and use of force, such training should include

topics specifically relevant to officers (police and/or security) interacting with young students,

such as:

               a.   Childhood and adolescent development;

               b. Age-appropriate response to student conduct;

               c. Disability and special education issues;

               d. Conflict resolution and de-escalation techniques;

               e. Responses to trauma;

               f. Restorative justice techniques; and

               g. Interacting with specific student groups, such as ESL learners and LGBTQI

                    students.

       113.    These above deficiencies have been found to exist by the City of Chicago’s Office

of Inspector General and acknowledged by CPD as reported in the OIG’s Review of the Chicago

Police Department’s Management of School Resource Officers (OIG Review), which can be

found at https://igchicago.org/wp-content/uploads/2018/09/CPD-Management-of-School-

Resource-Officers-Review.pdf.

                                                 14
   Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 15 of 20 PageID #:444



        114.   CPS’s own Student Code of Conduct dictates that school administrators should

only contact CPD in the event of criminal activity and emergencies and additionally provides a

list of factors to consider before involving CPD in any matter. See (at p. 11-12):

https://cps.edu/SiteCollectionDocuments/SCC_StudentCodeConduct_English.pdf

        115.   Despite this written policy, it is the practice of police officers assigned to Chicago

schools to become involved in non-criminal student behavior matters and other non-criminal

incidents.

        116.   The written policy regarding the Student Code of Conduct is not being

communicated to officers in schools; according to the OIG Review: “CPS last conducted training

for all SROs [i.e. police officers] on its revised Student Code of Conduct in 2013.” Furthermore,

the Student Code of Conduct lacks any specific guidance for SROs on their roles and

responsibilities.

        117.   Furthermore, Defendant City’s written policies for police officers assigned to

schools are woefully inadequate. The OIG review found that: “Neither CPD nor CPS has written

roles or responsibilities for SROs [i.e. officers in schools].”

        118.   Officers in schools are not evaluated by CPD in a way that includes their unique

roles and responsibilities as SROs; they are evaluated under the same rubric as police officers on

the street. Neither CPS nor the Board evaluates officers in schools or their performance. (See

OIG Review and Report, p. 10-11.)

        119.   As a result of the September 13, 2018, OIG Review, the City of Chicago was put

on notice that “[to] protect and serve students, it is vital that CPD make immediate changes to

ensure the safe and productive engagement of SROs with students and their families.”

        120.   The recently ordered Consent Decree, in order to correct these undisputed serious

                                                  15
   Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 16 of 20 PageID #:445



deficiencies, requires that officers assigned to work in CPS schools be appropriately vetted,

trained, and guided by clear policy in order to cultivate relationships of mutual respect and

understanding, and foster a safe, supportive and positive learning environment for students. See

(at ¶ 38): http://chicagopoliceconsentdecree.org/wp-content/uploads/2019/02/FINAL-

CONSENT-DECREE-SIGNED-BY-JUDGE-DOW.pdf

        121.   Such specialized training must include: the use of de-escalation techniques,

restorative approaches, community resources and alternative response options, youth

development, crisis intervention, and disability and special education issues, among other things

(at ¶ 42).

        122.   The Consent Decree’s requirements regarding officers assigned to CPS schools

stemmed from the Department of Justice’s findings that “CPD’s pattern or practice of excessive

force also includes subjecting children to force for non-criminal conduct and minor violations.”

January 13, 2017 DOJ Report: Investigation of the Chicago Police Department, at p. 34 (found at

https://www.justice.gov/opa/file/925846/download).

               a.   In one incident, that is strikingly similar to what occurred to Dnigma Howard,

                    “officers hit a 16-year-old girl with a baton and then Tasered her after she was

                    asked to leave the school for having a cell phone in violation of school rules.

                    Officers were called in to arrest her for trespassing. Officers claimed the force

                    was justified because she flailed her arms when they tried to arrest her, with

                    no adequate explanation for how such flailing met the criteria for use of a

                    Taser. This was not an isolated incident.”

               b. “[The DOJ] also reviewed incidents in which officers unnecessarily drive-

                    stunned students to break up fights, including one use of a Taser in drive-stun

                                                  16
   Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 17 of 20 PageID #:446



                  mode against a 14-year-old girl. There was no indication in these files that

                  these students’ conduct warranted use of the Taser instead of a less serious

                  application of force.”

              c. “[The DOJ] also found instances in which force was used against children in a

                  retaliatory manner.” The Report describes numerous examples of gratuitous,

                  sadistic force and threats of force on young school children by officers on the

                  street. (DOJ Report at p. 34-35.)

              d. The DOJ found that these instances of misconduct were not adequately

                  investigated, citing by example this incident: “[I]n one investigation of a

                  complaint of misconduct, an IPRA investigator interviewed an 8-year-old girl

                  who complained that a CPD officer working secondary employment in a

                  school grabbed the girl by her hair, swung her around, and choked her while

                  breaking up a fight in a school hallway. IPRA did not interview the identified

                  student witnesses and entered a non-sustained finding based primarily on the

                  accused officer’s written statement.” (DOJ Report at p. 59.)

       123.   Other studies by reputable sources reveal that the abuse Dnigma Howard suffered

was not an isolated incident. The following examples and data come from a comprehensive

report by the Shriver Center, Handcuffs in Hallways: The State of Policing in Chicago Public

Schools (February 2017).

              a. In September 2010, at Crane High School, two male officers pushed a Black

                  female student to the floor and kneeled on the students neck and shoulder. She

                  was handcuffed and arrested. The City paid $100,000 in 2014 to settle the

                  case.

                                               17
   Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 18 of 20 PageID #:447



               b. At Hyde Park Academy, an officer handcuffed a young Black female student

                   to another student and struck the same student in the face. The City settled this

                   case and the officer admitted to striking the student in his response to the

                   IPRA complaint regarding the incident. This officer had accumulated eight

                   complaint files, four of which were for excessive force, and continued to work

                   at the school.

               c. In total, between 2012 and 2016, police officers assigned to CPS cost the City

                   and its citizens over $2 million in misconduct settlements for activities on and

                   off school grounds, with $1.5 million of that total resulting from excessive

                   force against a minor.

               d. CPS students with disabilities have been disproportionately referred and/or

                   arrested by law enforcement.

       124.    These deficiencies in City of Chicago’s policies regarding recruitment,

assignment, roles, duties, training, and guidelines for police and security officers in Chicago

schools created an environment where CPD officers and CPS staff treat student conflicts and

behavioral issues as violent, criminal situations, and thereby caused the individual Defendant-

Officers’ violation of Dnigma Howard’s rights.

       125.    Moreover, the failure to adhere to the minimal policies and standards already in

place by CPS and CPD also caused the individual Defendant-Officers’ violation of Dnigma

Howard’s rights and the Marshall High School staff’s conduct described in the Complaint.

       WHEREFORE, pursuant to 42 U.S.C. § 1983, Plaintiff demands substantial actual or

compensatory damages against the City of Chicago, plus the costs of this action, attorneys’ fees

and whatever additional relief this Court deems equitable and just.

                                                  18
   Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 19 of 20 PageID #:448



                                            Count IV
                                   State Law Claim for Battery

       126.    Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if

they were fully set out in this Count.

       127.    The Defendant-Officers, knowingly and without legal justification caused bodily

harm to Dnigma Howard, when they pushed, punched, tasered and stepped on her, thereby

constituting battery under Illinois law.

       WHEREFORE, Plaintiff demands substantial actual or compensatory damages against

Defendant-Officers Pierre and Tripp, and, because Defendant-Officers acted maliciously,

wantonly, or oppressively, Plaintiff demands punitive damages, plus the costs of this action and

whatever additional relief this Court deems equitable and just.

                                        Count V
        State Law Claim for Respondeat Superior Against Defendant City of Chicago

       128.    Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if

they were fully set out in this Count.

       129.    The Defendant-Officers were, at all times material to the allegations made in this

complaint, employees and agents of the City of Chicago, acting within the scope of their

employment. Defendant City of Chicago is liable for the acts of the Defendant-Officers that form

the basis for Plaintiff’s state law claim under the doctrine of respondeat superior.

       WHEREFORE, Plaintiff demands judgment for compensatory damages, jointly and

severally from Defendant City of Chicago, plus the costs of this action and whatever additional

relief this Court deems equitable and just.

                                         Count VI
                 745 ILCS 10/9-102 Claim Against Defendant City of Chicago


                                                 19
   Case: 1:19-cv-01281 Document #: 87 Filed: 07/02/20 Page 20 of 20 PageID #:449



       130.    Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if

they were fully set out in this Count.

       131.    Defendant City of Chicago was the employer of the Defendant-Officers at all

times relevant to the allegations contained in this complaint.

       132.    The Defendant-Officers committed the acts alleged in this Complaint in the scope

of their employment as employees of the Defendant City of Chicago, and Defendant City of

Chicago is liable for their actions under 745 ILCS 10/9-102.

       WHEREFORE, Plaintiff requests this Court order the Defendant City of Chicago to

indemnify the individual Defendants for any compensatory damages and attorneys’ fees and

costs awarded to Plaintiff against said individual Defendants.



                                                      Respectfully submitted,

                                                      /s/Amanda Yarusso

                                                      Andrew Stroth
                                                      Carlton Odim
                                                      Amanda Yarusso
                                                      ACTION INJURY LAW GROUP
                                                      191 N. Wacker Drive, Suite 2300
                                                      Chicago, Illinois 60606
                                                      (312) 578-9390

                                                      Antonio M. Romanucci
                                                      ROMANUCCI & BLANDIN, LLC
                                                      321 N. Clark Street, Suite 900
                                                      Chicago, Illinois 60654
                                                      (312) 458-1000




                                                 20
